        Case 19-11123-amc              Doc 16 Filed 06/29/19 Entered 06/30/19 00:58:17                               Desc Imaged
                                            Certificate of Notice Page 1 of 2
                                              United States Bankruptcy Court
                                            Eastern District of Pennsylvania
In re:                                                                                                     Case No. 19-11123-amc
Kristy L Martino                                                                                           Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0313-2                  User: PaulP                        Page 1 of 1                          Date Rcvd: Jun 27, 2019
                                      Form ID: 195                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 29, 2019.
db             +Kristy L Martino,   1717 S Dover Street,   Philadelphia, PA 19145-1619

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 29, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 27, 2019 at the address(es) listed below:
              BRAD J. SADEK    on behalf of Debtor Kristy L Martino brad@sadeklaw.com, bradsadek@gmail.com
              TERRY P. DERSHAW    td@ix.netcom.com, PA66@ecfcbis.com;7trustee@gmail.com
              United States Trustee    USTPRegion03.PH.ECF@usdoj.gov
                                                                                            TOTAL: 3
 Case 19-11123-amc               Doc 16 Filed 06/29/19 Entered 06/30/19 00:58:17                    Desc Imaged
                                      Certificate of Notice Page 2 of 2
                                      UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF PENNSYLVANIA



In re:                                                           : Chapter 7


Kristy L Martino                                                 : Case No. 19−11123−amc
               Debtor(s)


                                                    ORDER
                                 _____________________________________________

         AND NOW, this day , June 27, 2019 , it appearing that the trustee in the above

entitled matter has filed his report and that the trustee has performed all other duties required

in the administration of the debtor(s) estate, it is



         ORDERED that the trustee be discharged and relieved of any trust; and this case be, and
the same hereby is, closed.



                                                                 By The Court

                                                                 Ashely M. Chan
                                                                 Judge , United States Bankruptcy Court




                                                                                                                 15
                                                                                                           Form 195
